

EXHIBIT 10.10
TENANT’S ESTOPPEL CERTIFICATE




The undersigned, Natural Gas Services Group, (“Tenant”), hereby warrants and
represents to and agrees with Klement-Wes Partnership, LTD and its successors
and/or assigns (“Purchaser”) as follows, with the understanding that Purchaser
is relying on such warranties, representations and agreements in connection with
its proposed acquisition of 4721 N. Highway 171 from Trennon Massengale dba
Southwest Properties and Construction (‘Landlord”) as follows:




1.  
Tenant is the tenant under that certain lease agreement (“Lease”) dated December
11, 2008, between Landlord (or Landlord’s predecessors in title), as landlord
and Tenant, as tenant of approximately 5,000 square feet of net rentable area
sited on approximately 2.568 acres of land, along with the site improvements
thereon at 4721 N. Highway 171,  Cleburne, Johnson County, Texas.



2.  
Attached hereto as EXHIBIT “A” is a true, correct and complete copy of the Lease
and any and all amendments thereof.



3.  
The lease has not been amended or modified and is in full force and effect as
originally executed, except as other disclosed in EXHIBIT “A”, and to the best
of Tenant’s knowledge and belief, neither Landlord nor Tenant is in default in
any respect under the terms of the Lease



4.  
The commencement date of the term of the Lease was January 1, 2009 and the term
of said Lease will expire on December 31, 2013, unless sooner terminated as
provided in said lease.



5.  
Tenant is in possession of the premises leased to it (“Leased Premises”) and
Landlord has complied fully and completely with all of its covenants, warranties
and other undertakings and obligations under the Lease to this date including,
without limitation, construction of all improvements and tenant finish and
Tenant has received any and all tenant allowances due Tenant under the Lease,
with the result that Tenant is fully obligated to perform, and is performing all
of the other obligations of tenant under the Lease, without counterclaim,
offset, defense or otherwise.



6.  
Tenant has not made any prepayment of rent under said Lease and that there are
no offsets, defenses, counterclaims or credit against the rentals due
thereunder.



7.  
A security deposit has been made with Landlord in the amount of $ 2,500.00.



8.  
There are no side letters or other agreements, whether or not constituting
amendments to the Lease, for tenant inducements such as rebates of or reductions
in the rental provided for in the Lease.



9.  
Except as specified in the Lease, Tenant has no options to Purchase or rights of
first refusal in connection with the Leased Premises.  Tenant however reserves
the option to renew for an additional period of time as specified in the Lease.


 
1

--------------------------------------------------------------------------------

 



10.  
To the best of Tenant’s knowledge, neither Landlord nor Tenant is in default
under the Lease and no event has occurred which, with notice or the passage of
time, will become a default under the Lease.



11.  
This Certificate shall insure to the benefit of Purchaser, its successors and
assigns, and shall be binding upon Tenant and Tenant’s heirs, legal
representatives, successors and assigns.  This Certificate shall not be deemed
to alter or modify any of the terms and conditions of the Lease or of any
guaranty of the Lease



EFFECTIVE this 16th day of December, 2009.
TENANT:
   
Natural Gas Services Group
   
By: /s/ Stephen Taylor
 
Printed Name Stephen Taylor
Title: President / CEO
 
Address for Notices and Deliveries:
 
Natural Gas Services Group
Attn: Earl Wait
508 W. Wall Street, suite 550
Midland, TX  79701
 



STATE OF OKLAHOMA
}
COUNTY OF TULSA




This instrument was acknowledged before me on 16th day of December, 2009, by
Christy Kitchen, (title) ___________________________






/s/: Christy Kitchen
 
Notary Public for State of Oklahoma
 
Christy Kitchen
 
Printed Name of Notary

 
(Seal) # 00005254
My Commission expires: 03/23/12

 
2

--------------------------------------------------------------------------------

 









EXHIBIT A






STATE OF TEXAS                                                          }
LEASE AGREEMENT
COUNTY OF JOHNSON                                                       }


THIS LEASE made and entered into on the date last written below by and between
Southwest Properties & Construction (“Lessor"), and Natural Gas Service Group
("Lessee"), is as follows:


1.  Premises.  Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor those certain premises in Johnson County, Texas, being a 2.586 acre tract
of land more or less with the improvements thereon more particularly described
on Exhibit “A” attached hereto and incorporated herein by reference.


2.  Term.  The primary term of this lease shall be for a period of five (5)
years, commencing on January 1, 2009 and ending on December 31, 2013, both dates
inclusive, unless sooner terminated as herein provided.


3.  Rent.  Lessee agrees to pay to Lessor the following rent:


(a)  Base Rent:  The rent for the first three (3) years of the primary term of
the lease shall be payable in advance in equal monthly installments of $5,450.00
each, without abatement, deduction, or offset. Each payment shall be due and
payable on the first day of each month, beginning on the date the lease
commences, and continuing on the first day of each month thereafter until the
third year of the primary term of the lease at which time the rent for the
remainder of the primary term of the lease shall be payable in advance in equal
monthly installments of $5,600.00 each, without abatement, deduction, or offset.
Each payment shall be due and payable on the first day of each month, beginning
on the date the lease commences, and continuing each month thereafter until the
end of the primary term of the lease. Payment shall be made to Lessor at the
address identified in Paragraph 19.


(b)  Additional Rent:  Lessee shall pay, on demand and subject to documentation,
to Lessor, the following as additional rent:


i)  
taxes assessed against the Premises.

ii)  
Casualty insurance premiums for the rebuild cost of the Premises as approved by
Lessor.


SWCP/NGSG Lease – Page 1
 
 

--------------------------------------------------------------------------------

 



(c)  Interest: In the event basic rent or additional rent is not received by
Lessor within twenty (20) days after it is due, Lessor may give Lessee ten (10)
days written notice of such non-payment and upon expiration of such ten (10)
days, interest will accrue, and be due and payable, on any unpaid amounts from
the date such payments were due until the date paid at the Wall Street Journal
Prime Rate Plus 2 percent.


4.  Use of Premises.  Lessee agrees that the demised premises shall be used and
occupied only for the following purpose and for no other purpose(s) without the
Lessor's written consent.


Comprehensive gas compression equipment and services company.


5.  Prohibited Use.  The Lessee shall not use or occupy or permit the leased
premises or any part thereof to be used or occupied for any unlawful business,
use, or purpose, nor for any business, use, or purpose deemed disreputable or
extra hazardous, nor for any purpose or in any manner which is in violation of
any present or future governmental laws or regulations.  The Lessee shall
indemnify the Lessor against all costs, expenses, liabilities, losses, damages,
injunctions, suits, fines, penalties, claims, and demands, including reasonable
counsel fees arising out of any willful violation of or default in these
covenants.


Lessee will not do or permit anything to be done in, upon, or about the leased
premises that increases the fire hazard beyond that which exists by reason of
the ordinary use or occupancy of the premises for the purposes specified
above.  The Lessee agrees to pay to lessor, on demand, any increase in the fire
insurance premiums on the building and improvements which Lessor may have to pay
because of Lessee's use or occupancy of the premises.  Lessee will not do or
permit to be done anything which will make uninsurable the leased premises or
any part thereof.


6.  Repairs.  The Lessee, during the term of this lease or any extension or
renewal thereof, shall at his expense make all repairs and perform all
maintenance as shall reasonably be necessary to keep said leased premises in
good condition and repair.  In particular, Lessee shall be responsible for the
repair of any and all damage to the front glass and doors, and interior,
including all plumbing, mechanical, electrical, air conditioning, ventilation
and heating systems, including all repair and replacement thereof that are
located within the interior walls of the building.  The Lessee further agrees
that all damage or injury done to the premises by the Lessee or any person who
may be in or upon the premises shall be repaired by the Lessee at its
expense.  The Lessee agrees that at the expiration of this lease, or upon the
earlier termination thereof, to quit and surrender said premises in good
condition and repair, reasonable wear and tear, and damage by natural causes or
fire, or other causes beyond the control of the Lessee, excepted. The Lessor,
shall bear the cost of maintaining the roof, landscaping, grounds, signs, yard
area  and  parking lot in compliance with all

SWCP/NGSG Lease – Page 2
 
 

--------------------------------------------------------------------------------

 

applicable laws, ordinances, and regulations and in accordance with the
specified use of the premises during the term of this agreement.


The Lessor shall, at all times during the term of this lease, or any extension
or renewal thereof, be responsible to put and maintain in repair and good and
safe condition the exterior walls of the building and the roof thereof.


Lessee will not permit any mechanics, materialmens, or other liens to stand
against the leased premises for work or material furnished to the Lessee.  The
Lessee shall indemnify the Lessor against any loss out of the making of any
alteration, repair, addition, or other improvement by the Lessee.
 
 
Lessee hereby covenants and agrees that the Lessor shall have the reserved
right, with reasonable advance notice to Lessee, to enter the leased premises at
any and all reasonable times in order to examine or repair said premises.


7.  Assignment and Subletting.  The Lessee shall not assign the lease, or any
interest therein, nor sublet the premises, or any part thereof or any right or
privilege appurtenant thereto, without the prior written consent of the Lessor
first had and obtained, such consent to not be unreasonably withheld. In the
event, under any circumstances, of assignment or subletting, the Lessee shall
remain primarily liable for the payment of the rent herein described and for the
performance of all other terms of this lease required to be performed by the
Lessee.


          The transfer of a majority of the issued and outstanding stock of any
corporate Lessee or of a majority of the total interest in any partnership
Lessee, however, accomplished, shall be deemed an assignment of this lease.


8.  Insolvency.  If any proceeding in bankruptcy or insolvency be filed against
Lessee, or if any Writ of Attachment or Writ of Execution be levied upon the
interest herein of the Lessee, or if any sale of the leasehold interest hereby
created or any part thereof shall be made under any extension or other judicial
process, or if the Lessee shall make any assignment for the benefit of creditors
or shall voluntarily institute bankruptcy or insolvency proceedings, the Lessor,
at the Lessor's election, may re-enter and take possession of the premises,
and  remove all persons therefrom, and may, at Lessor's option,  terminate this
lease.


9.  Attorney's Fees.  The Lessee shall pay and indemnify the Lessor against all
legal costs and charges, including counsel fees, lawfully and reasonably
incurred in obtaining possession of the leased premises after a default of the
Lessee, including the proceedings set forth in paragraph 8 above, or after the
Lessee's default in surrendering possession upon the expiration or earlier

SWCP/NGSG Lease – Page 3
 
 

--------------------------------------------------------------------------------

 

termination of the term of the lease, or enforcing any covenant of the Lessee
herein contained, or collecting from any guarantor any sums due Lessor under
this  lease.
The Lessor shall pay and indemnify Lessee against all legal costs and charges,
including counsel fees, lawfully and reasonably incurred in effecting
performance of Lessor’s duties and responsibilities.


10.  Default.  This lease is made upon the express condition that if the Lessee
fails to pay the rental reserved hereunder, or any part thereof, after the same
shall become due, and such failure shall continue for a period of ten (10) days
after written notice thereof, from the Lessor to the Lessee, or if the Lessee
fails or neglects to perform, meet or observe any of the Lessee's other
obligations hereunder, and such failure or neglect shall continue for a period
of ten (10) days, then the Lessor at any time thereafter, by written notice to
the Lessee,  may lawfully declare the termination hereof,
including  acceleration of maturity of the rent for the remainder of the lease
term whether primary or secondary, and re-enter  said premises, or any part
thereof, and by due process of law,  expel, remove and put out the Lessee, or
any person or persons  occupying said premises, and may remove all personal
property  therefrom, without prejudice to any remedies which might  otherwise be
used for the collection of arrears of rent or for  any breach of covenant or
conditions.


If the Lessor fails or neglects to perform, meet or observe any of the Lessor's
obligations hereunder, and such failure or neglect shall continue for a period
of twenty (20) days after written notice from Lessee of such deficiency, then
the Lessee at any time thereafter, by written notice to the Lessor, may remedy
such deficiency in a manner of Lessee’s choosing. Costs incurred for said remedy
may, at Lessee’s option, be offset through deductions from rentals due.


If Lessor re-enters the Premises or takes possession of them before normal
expiration of this Lease, in accordance with the terms herein, Lessor shall have
the right, but not the obligation, to remove from the Premises all of Lessee's
personal property located therein and place it in storage in a public warehouse
at Lessee's expense and risk.


Lessor’s pursuit of any remedy specified in this Lease will not constitute an
election to pursue that remedy only, nor preclude Lessor from pursuing any other
remedy available at law or in equity, nor constitute a forfeiture or a waiver of
any rent or other amount due Lessor under this Lease.


11.  Non-waiver of Default.  The subsequent acceptance of rent hereunder by the
Lessor shall not be deemed as waiver of any preceding breach of any obligation
hereunder by the Lessee, other than the failure to pay the particular rental so
accepted, and the waiver of any breach of any covenant or condition by the
Lessor shall not constitute a waiver of any other breach regardless of knowledge
thereof.

SWCP/NGSG Lease – Page 4
 
 

--------------------------------------------------------------------------------

 



12.  Indemnity and Insurance.


The Lessee shall keep the leased property insured at  its sole costs and expense
against claims for personal injury or property damage under a policy of general
public liability  insurance, with limits of at least $2,000,000.00 for
bodily  injury and/or death, and $500,000.00 for property damage.  Such policy
or policies shall name the Lessor and the Lessee as the insureds.   Within ten
(10) days of the date hereof the Lessee shall deliver to the Lessor certificates
of insurance certifying that such insurance is in full force and effect.  The
Lessee hereby agrees to indmenify the Lessor against and to hold the Lessor
harmless from any and all claims or demands for loss of or damage to personal
property or for injury or death to any person or persons from any cause
whatsoever while in, upon or about said demised premises, or on any adjacent
sidewalks or driveways, during the term of this lease or any extension(s) or
renewal(s) hereof, as long as said claims, demands, loss or damages are not
attributable to Lessor.  Lessee shall deliver to Lessor copies of all policies
which shall specify that ten (10) days notice to Lessor shall be required before
any cancellation of said policies.


The Lessee shall be responsible for the insurance coverage of its principal
property and business insurance.


13.  Utilities and Services.  The Lessee agrees to pay for all water, fuel, gas,
oil, heat, electricity, power, materials, trash removal and services which may
be furnished to it or used by it in or about the demised premises and to keep
said demised premises free and clear of any lien or encumbrance of any kind
whatsoever created by Lessee's act or omission.


14.  Entry and Inspection.  The Lessee shall permit the Lessor and his agent to
enter the demised premises at all reasonable times, subject to advance
reasonable notice to Lessee, for any of the following purposes:  to inspect
same; to maintain the building in which the said premises are located; to make
such repairs to the demised premises as the Lessor is obligated or may elect to
make; to post notices of non-responsibility for alteration or additions or
repairs.  The Lessor shall have such right of entry and the right to fulfill the
purposes thereof without any rebate of rent to the Lessee for any loss of
occupancy or quiet enjoyment of the demised premises thereby occasioned.


15.  Destruction of Premises.  In the event of a total or partial destruction of
the said premises during said term from any cause, the Lessor shall forthwith
repair the same, provided such repairs can be made within ninety (90) days under
the laws and regulations of state, federal, county or municipal authorities, but
such partial destruction shall in no way annul or void this lease, except that
the rent reserved to be paid hereunder shall be equitably adjusted according to
the amount and value of the undamaged space.

SWCP/NGSG Lease – Page 5
 
 

--------------------------------------------------------------------------------

 



Should the total or partial destruction result from causes covered by the fire
and extended coverage insurance furnished by the Lessee, the insurance proceeds
shall be made available to the Lessor to effect the required repairs.


If such repairs cannot be made within ninety (90) days, this lease may be
terminated at the option of either party.


16.  Condemnation.  If the whole of the premises hereby demised shall be taken
or condemned by any competent authority for any public use or purpose, then the
term hereby granted shall cease on the day prior to the taking of possession by
such authority, and rent hereunder shall be paid to and adjusted as of that day.


If a portion of said demised premises shall be condemned or taken, and, as a
result thereof, there shall be such a major change in the character of the
premises as to prevent Lessee from using the same in substantially the same
manner as theretofore used, then and in that event, the Lessee may either cancel
and terminate this lease, as of the date when the part of the premises so taken
or condemned shall be required for public purposes, or said Lessee may continue
to occupy the remaining portion, provided, however, the Lessee shall give
written notice  to the Lessor, within fifteen (15) days after the date of
any  taking or vesting of title, of its election.  In the event the Lessee shall
remain in possession and occupation of the remaining portion, all the terms and
conditions of this lease shall remain in full force and effect with respect to
such remaining portion,  except that the rent reserved to be paid hereunder
shall be  reduced in the proportion which the space taken bears to the  space
originally leased; and provided, further, that Lessor  shall, at Lessor's own
expense, promptly and with all reasonable  diligence (subject to strikes,
lockouts, inability to procure  material and labor in the free market,
governmental restrictions,  fire, the elements, and other extraordinary
conditions beyond  Lessor's reasonable control) do such work as to make a
complete  architectural unit of the remainder of the building on the  demised
premises and this lease shall continue for the balance of  its term, subject to
the terms and conditions herein stated and  provided further that the cost of
said work shall not exceed the  lesser of the proceeds for the condemnation
award less related  fees and expenses. The entire award of damages or
compensation for the premises taken, or the amount paid pursuant to private
purchase in lieu thereof, whether such condemnation or sale be total or partial,
shall belong to and be the property of the Lessor, and the Lessee hereby assigns
to Lessor any and all such award or purchase price.  Nothing herein contained
shall be deemed or construed to prevent Lessee from interposing and prosecuting
in any condemnation proceeding a claim for the value of any trade fixtures
installed in the demised premises, the cost, loss or damage sustained by Lessee
as the result of any alterations, modifications, or repairs which may be
reasonably required of the Lessee in order to place the remaining portion of the
demised premises not so condemned in a suitable condition for Lessee's
further occupancy.

SWCP/NGSG Lease – Page 6
 
 

--------------------------------------------------------------------------------

 



17.  (A)  Abandonment.  The Lessee agrees not to vacate or abandon the premises
at any time during the demised term.   Should the Lessee vacate or abandon said
premises or be dispossessed by process of law or otherwise, such abandonment,
vacation, or dispossession shall be a breach of this lease and, in addition to
any other rights which the Lessor may have, the Lessor may remove any personal
property belonging to the Lessee which remains on the demised premises and store
the same, such removal and storage to be for the account of the Lessee.


                  (B)  Continuous Operation.  Lessee hereby covenants and agrees
that it will continuously throughout the term of this lease and extensions
thereof operate the business above described.


18.  Laws and Regulations.  The Lessee, at his own cost and expense, shall
comply promptly with all laws, rules, and orders of all federal, state and
municipal governments, shall procure all permits and licenses required for the
transaction of business on the leased premises and shall likewise promptly
comply with the requirements of the Board of Fire Undewriters concerning the
premise.


19.  Notices.  All notices to be given to the Lessee shall be in writing,
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to  the Lessee at the following address, to-wit:




Natural Gas Service Group
Attn: Earl Wait
508 W. Wall Street, Suite 550
Midland, TX 79701




Notices by the Lessee to Lessor shall be in writing, deposited in the United
States mail, certified or registered, with postage prepaid, and addressed to the
Lessor as follows, to-wit:


Southwest Properties & Construction
Attn: Trennon L. Massengale
108 S. Main
P.O. Box 689
Godley, Texas 76044

SWCP/NGSG Lease – Page 7
 
 

--------------------------------------------------------------------------------

 



20.  Taxes.  The Lessee shall pay all taxes and assessments upon the demised
premises and upon the buildings and improvements thereon which are assessed
during the term of the lease.


21.  DEPOSIT.  AS SECURITY FOR THE PERFORMANCE OF THE CONDITIONS AND COVENANTS
OF THIS LEASE, LESSEE AGREES TO DEPOSIT WITH LESSOR THE SUM OF $2,500.00, AND
SHOULD CHARGES BE MADE AGAINST SUCH DEPOSIT DURING THE TERM OF LESSEE'S
OCCUPANCY, BECAUSE OF BREAKAGE OR OTHER DAMAGES TO THE LEASED PREMISES, LESSEE
AGREES, AFTER NOTICE, TO DEPOSIT SUCH ADDITIONAL AMOUNT AS MAY BE REQUIRED TO
RESTORE SUCH DEPOSIT TO THE ORIGINAL AMOUNT.  WHEN THE LEASED PREMISES ARE
VACATED AND AFTER INSPECTION BY LESSOR, THE DEPOSIT SHALL BE REFUNDED TO LESSEE,
LESS ANY REASONABLE CHARGES FOR CLEANING AND DAMAGES TO THE LEASED PREMISES
(BEYOND REASONABLE WEAR AND TEAR), PROVIDED THAT LESSEE HAS FULFILLED ALL OTHER
PROVISIONS OF THIS LEASE, INCLUDING THE COVENANT TO OCCUPY AND PAY RENTAL FOR
THE FULL TERM OF THIS LEASE.  DEFAULT BY LESSEE IN THE PERFORMANCE OF ANY OF THE
CONDITIONS AND COVENANTS HEREOF SHALL AUTHORIZE THE RETENTION OF LESSEE'S
DEPOSIT FOR CREDIT AGAINST DAMAGES ACCRUING TO LESSOR BECAUSE OF LESSEE'S BREACH
OF THIS LEASE.  IN NO CASE SHALL THE DEPOSIT BE CREDITED OR USED AS RENTAL
EXCEPT WITH THE WRITTEN PERMISSION OF LESSOR.  THE WRITTEN NOTICE TO VACATE
REQUIRED OF LESSEE SHALL BE GIVEN TO THE LESSOR ON THE PREMISES OR IN SUCH OTHER
MANNER AS LESSOR SHALL DIRECT.


22.  Alterations to Leased Property.  No alterations, additions, or improvements
to the leased property shall be made by the Lessee without the written consent
of the Lessor.  Any alteration, addition, or improvement made by the Lessee
after such consent shall have been given, and any fixtures installed as  a part
thereof, shall, at the Lessor's option, become the property of the Lessor upon
the expiration or sooner termination  of this lease, provided, however, that the
Lessor shall have the  right to require the Lessee to remove such fixtures at
the  Lessee's cost upon such termination of this lease.  All movable trade
fixtures and personal property, exclusive of heating and/or air conditioning,
shall remain the property of the Lessee.


23.  Lessee's Acceptance.  Lessee agrees, in the event that the improvements on
the demised premises are complete, that it has inspected said premises and
accepts same and agrees that same are suitable for the use herein stated.



SWCP/NGSG Lease – Page 8
 
 

--------------------------------------------------------------------------------

 

24.  No Business Association.  Nothing herein contained shall be deemed or
construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of rent, nor any other provision contained herein, nor any
acts of the parties hereto, shall be deemed to create any relationship of
landlord and tenant.  Whenever herein the singular number is used, the same
shall include the plural, and words of any gender shall include the other
gender.


26.  Environmental Provisions


A.  Lessee shall not place, store, dispose or keep any Hazardous Substances on
the Premises, except those used in the normal course of Lessee’s business.


B.  If Lessee becomes aware of the presence of any Hazardous Substance in, on or
under the Premises (except for those Hazardous Substances or other toxic
material or waste brought, kept or used in the Premises by Lessee in the course
of their business  and which are used and kept in compliance with applicable
public health, safety and environmental laws) or if Lessee, or the Premises
become subject to any order of any federal, state or local agency to repair,
close, detoxify, decontaminate or otherwise cleanup the Premises, Lessee shall,
at its own cost and expense, but only to the extent of Lessee’s contamination,
carry out and complete any repair, closure, detoxification, decontamination or
other cleanup of the Premises; provided that Lessee shall not be responsible for
any of the foregoing relating to any Hazardous Substance, or other toxic
materials or waste located on, in or under the Premises on the date of this
Lease, all of which shall be the responsibility of Lessor. If Lessee fails to
implement and diligently pursue any such repair, closure, detoxification,
decontamination, or other cleanup of the Premises, Lessor shall have the right,
but not the obligation, to carry out such action and to recover all of the costs
and expenses of same from Lessee, but only to the extent that Lessee’s
responsibility within this clause is limited to any contamination or clean-up
that is directly attributable to Lessee.


C.  "Hazardous Substances" as such term is used in this Lease means any
hazardous or toxic substance, material or waste, regulated or listed pursuant to
any federal, state or local environmental law, including without limitation, the
Clean Air Act, The Clean Water Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Federal Insecticide, Fungicide,
Rodenticide Act, the Safe Drinking Water Act and the Occupational Safety and
Health Act.


D.  Lessee agrees to return the Premises to Lessor in the same order and
condition as received, ordinary wear and tear excepted, and in the event of
environmental contamination which
arises during the term of this Lease and/or Lessee’s occupancy which ever is
longer.  Lessee agrees to restore the Premises to the same order and condition
as received, ordinary wear and tear excepted.

SWCP/NGSG Lease – Page 9
 
 

--------------------------------------------------------------------------------

 



E.           Lessee shall promptly comply with all laws and all lawful orders,
ordinances and regulations affecting the cleanliness, safety, occupation and use
of the Premises.  While Lessee cannot guarantee the Lessor will never be
considered by the governmental agencies enforcing environmental regulations to
be a "Potentially Responsible Party" or PRP for environmental pollution, Lessee
does agree to indemnify and hold Lessor harmless from any and all damages, costs
and expenses which Lessor may suffer as a result of environmental damage or
pollution or claims of such damage or pollution which are directly attributable
to Lessee's use of the Premises.


27.  Holdover Term - In the event Lessee remains in possession of the Premises
after the expiration of this Lease and without the execution of a new lease,
Lessee shall be deemed to be occupying said premises as a Lessee from month to
month, subject to all of the conditions, provisions and obligations of monthly
tenancy.  Any holding over beyond the expiration of the term of this Lease shall
be construed to be a tenancy from month to month at 100% of the monthly rental
rate that was paid during the last month of the Lease term.


28.  Miscellaneous.


(a)  This lease shall be governed by, construed and enforced in accordance with,
the laws of the State of Texas.


(b)  If there is more than one party Lessee, the covenants of the Lessee shall
be the joint and several obligation of each party, and if the Lessee is a
partnership, the covenants of the Lessee shall be the joint and several
obligations of each of the partners and the obligations of the firm.


(c)  The covenants, terms, conditions, provisions and  undertakings in this
lease or in any renewals thereof shall  extend to and be binding upon the heirs,
executors,  administrators, successors, and assigns of the respective
parties  hereto, as if they were in every case named and expressed, and  shall
be construed as covenants running with the land; and  wherever reference is made
to either of the parties hereto, it  shall be held to include and apply also to
the heirs, executors,  administrators, successors and assigns of such party, as
if in  each and every case so expressed.


(d)  The specified remedies to which the either party may resort under the terms
of this lease are cumulative and are not intended to be exclusive of any other
remedies or
means of redress to which either party may be lawfully entitled in case of any
breach or threatened breach by the Lessee of any provision or  provisions of
this lease.

SWCP/NGSG Lease – Page 10
 
 

--------------------------------------------------------------------------------

 



(e)  This lease, together with any written agreements which shall have been
executed simultaneously herewith, contains the entire agreement and
understanding between the parties. There are no oral understandings, terms, or
conditions, and neither party has relied upon any representation, express or
implied, not contained in this lease or the simultaneous writings heretofore
referred to.  All prior understandings, terms, or conditions are deemed merged
in this lease.  This lease cannot be changed or supplemented orally.


(f)  This lease may not be changed orally, but only by an agreement in writing
and signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


(g)  If any provision of this lease shall be declared invalid or unenforceable,
the remainder of the lease shall continue in full force and effect.




IN WITNESS WHEREOF, Lessor and Lessee have executed this lease on this the 11th
day of December, 2008.




LESSOR:


Southwest Properties & Construction
 
By:
/s/ Trennon L. Massengale - Owner
 
Trennon L. Massengale - Owner



 


LESSEE:


Natural Gas Service Group
 
By:
/s/ Stephen C. Taylor
 
President, Chairman & CEO




SWCP/NGSG Lease – Page 11
 
 

--------------------------------------------------------------------------------

 
